Citation Nr: 1630093	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  05-16 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 6, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to March 1969, from June 1969 to June 1975, and from August 1976 to January 1989.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted service connection for PTSD and assigned an initial rating of 30 percent, and denied entitlement to a TDIU.  

The Veteran testified at a hearing before a Veterans Law Judge in June 2005.  That Veterans Law Judge has since left the Board.  In July 2013, the Veteran was offered another hearing before a current Veterans Law Judge, but did not avail himself of this opportunity.  A transcript of the hearing is of record.  

In April 2007, the RO issued a rating decision granting a temporary evaluation of 100 percent due to hospitalization for PTSD treatment from November 6, 2006 to January 1, 2007.

In a January 2013 rating decision, the RO issued a rating decision granting an increased, 50 percent rating for PTSD, effective January 1, 2007.

In September 2008, November 2012, and October 2013, the Board remanded the matter for additional development.  

In May 2015, the Board issued a decision granting a 50 percent rating for PTSD for the period prior to November 6, 2006.  The Board also remanded the issues of entitlement to rating in excess of 50 percent for PTSD from January 1, 2007, and entitlement to a TDIU, to the Agency of Original Jurisdiction (AOJ) for additional development.

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court). In May 2016, the parties filed a Joint Motion for Remand partially vacating the Board's May 2015 decision to the extent that it denied an initial rating in excess of 50 percent for PTSD prior to November 6, 2006.

With respect to the remanded claims for increased rating for PTSD for the period from January 1, 2007, and for TDIU, the record reflects that the AOJ is still undertaking development on these matters and the claims have not been recertified to the Board.  Accordingly, these matters will not be address at this juncture. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Prior to November 6, 2006, the Veteran's PTSD most closely approximated occupational and social impairment with reduced reliability and productivity due to such symptoms of disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD prior to November 6, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 3 8 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased initial rating for PTSD, this claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for the disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim on appeal is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA).  In addition, various written statement from the Veteran, his representative, and his family members and friends have been associated with the claims file.  

In October 2013, the Board remanded this case to the RO to get the Veteran's VA vocational rehabilitation folder and to allow the Veteran to resubmit his incomplete April 2010 letter.  In October 2013, the RO informed the Veteran that his claims file is missing part of his April 2010 letter, and asked the Veteran to submit a copy of the letter or to submit a statement addressing the subject of the letter.  Also in October 2013, the RO was informed that the Veteran's vocational rehabilitation folder had been destroyed.  In November 2014, the RO informed the Veteran of this and requested that he submit to VA any vocational rehabilitation records in his possession.  The letter also gave the Veteran the opportunity to resubmit his April 2010 letter, although it was incorrectly referred to as a buddy statement.  There has been no response from the Veteran to these requests.  

The Board finds compliance with its October 2013 remand instructions, even though the RO was unsuccessful in obtaining the Veteran's vocational rehabilitation folder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Any further attempts to obtain the folder would be futile given the explicit notice that the folder was destroyed.  The RO informed the Veteran of the unavailability of the folder and provided the Veteran with the opportunity to submit any relevant records that might be in his possession.  Accordingly, nothing more can be done with respect to obtaining the vocational rehabilitation folder.  However, the Board is mindful that, in a case such as this where records have been destroyed, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  


The Veteran was also provided with a VA examination pertaining to his PTSD disability.  As this examination was based on review of the Veteran's symptoms and complaints and discusses his disability in relation to the pertinent rating criteria, it is adequate for adjudication purposes.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing in June 2005.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the Veteran's claim and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  The Veteran testified to the severity of his PTSD symptoms and the reasons he is unable to work.  The Veterans Law Judge asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  As noted above, the VLJ who conducted the June 2005 hearing has left the Board.  In July 2013, the Veteran was offered another hearing before a current VLJ, but did not avail himself of that opportunity.  Therefore, the Board finds that the June 2005 hearing satisfies VA's duty to assist.   

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim on appeal is thus ready to be considered on the merits.

II.  Law and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as discussed below in greater detail, a uniform evaluation for the period on appeal is warranted.

The Veteran contends that he is entitled to a higher rating for the service-connected PTSD.

The Veteran's PTSD is rated as 50 percent disabling, prior to November 6, 2006 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that         "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Records from a private psychologist for the period December 2003 to April 2004 reveal that the Veteran had been taking medications for depression and sleep for about five months as of December 2003.  The Veteran reported depression, anxiety and panic attacks, intrusive memories of his Vietnam experiences, feeling "burned out," sleep disturbance, loss of interest and desire in most activities, loss of energy, problems with retention and concentration, and occasional suicidal thoughts.  He denied any suicidal intentions.  He had lost 35 pounds during the prior year.  The Veteran reported that he could no longer manage the stresses of his job, and had begun his paperwork for retirement.  On mental examination, the Veteran was alert and completely oriented.  His speech was normal in content, form, and progression.  His affect was rather blunt and he looked quite depressed.  There was no evidence of any loose associations, hallucinations, delusions, or other psychotic features.  The Veteran was diagnosed with PTSD and major depressive episode, moderate severity. 

VA mental health records for January 2004 reveal the Veteran reported having trouble dealing with a lot of things, and that about six months prior things got really bad.  He was having panic attacks and crying spells and would have to leave work.  The Veteran stated in the past year he was more withdrawn and felt depressed.  He felt as though his feelings were lacking and his emotions blunted.  He was having more difficulty being around people and doing things with them.  He reported becoming frustrated more easily and stated it was a chore to go to work.  It was noted that the Veteran's PTSD symptoms were exacerbated by being HIV positive.  The Veteran felt as though he had been treated unfairly by the military.  His HIV status affected his relationships with his spouse and family, and caused him to isolate from others.  The Veteran also reported that he had always been active in church and reading his Bible, but, in the last few months, he could not retain information, and stopped reading and started watching television.  The Veteran reported he had suicidal ideation, but denied intent.  He denied homicidal ideation.  GAF scores in January 2004 were 60 and 50.

VA mental health records for February through May 2004 show the Veteran reported doing much better since being on medication.  His mood had improved, and he was feeling much more relaxed and rested.  Medication had helped the Veteran's visions fade and he was sleeping better.  He was interacting more with others, including his family.  His memory improved, as he could now read and retain information better.  He started playing the piano again.  His irritability decreased.  The Veteran started PTSD group and found it very therapeutic.  He retired the end of February and had not had any panic attacks since he quit work.  On mental status examination, the Veteran was clean with appropriate affect.  His speech was clear, relevant, coherent, and spontaneous.  His thought process was logical and relevant, without hallucinations.  His judgment, insight, memory, and concentration were intact.  There were no suicidal ideations.  GAF scores by the Veteran's psychiatrist were 50 in February 2004, March 2004, and May 2004.  The licensed clinical social worker who led the PTSD group noted the Veteran was an active participant in group therapy, but consistently assigned GAF scores of 45, without any discussion of the Veteran's symptoms.  

The Veteran was afforded a VA examination in June 2004.  The Veteran reported that he was doing well up until three years prior when he read an article about Vietnam, after that he began to have anxiety attacks.  The Veteran reported that he had become socially withdrawn from his family and friends; avoided crowds, closed spaces, war movies, and news; and had flashbacks on a regular basis.  The Veteran had been married for 35 years with two grown children and three grandchildren.  He was employed at an Army health center for the last 12 years as a medical technician.  On mental status examination, the Veteran was calm and cooperative.  His speech was of regular rate and rhythm.  His motor skills were within normal limits.  His thoughts were logical and goal directed, without any auditory or visual hallucinations.  There were no suicidal or homicidal ideations.  The examiner diagnosed the Veteran with mild PTSD, with a GAF score of 65.

Beginning in June 2004, VA mental health records show that the Veteran was reporting some worsening of his mood, worsening of PTSD symptoms with increasing intrusive images and nightmares, and anxiety and occasional panic attacks.  He was not sleeping as well.  The Veteran also was having issues in his marriage.  His wife moved her mother into their home and he was having difficulty tolerating the increase in activity at the house.  He was having difficulty being around groups of people.  The Veteran reported having three jobs between June 2004 and November 2004, but was not able to work at them for various reasons.  By May 2005, the Veteran reported he was feeling better.  While he reported some continued difficulty with anxiety and panic attacks, he said they were not occurring as often and were not as severe.  He reported feeling more hopeful since he began treatment.  Throughout this entire period he was casually groomed, friendly, and cooperative.  His mood was mildly depressed and affect appeared blunted.  His speech was clear, relevant, spontaneous, and coherent.  There was no evidence of a formal thought disorder.  The Veteran reported once that he had suicidal thoughts, but denied suicidal intent or plan.  GAF scores assigned by his psychiatrist were 50 in June 2004, November 2004, February 2005, and May 2005.  The PTSD group leader assigned GAF scores of 45, without discussion of the Veteran's symptoms.

In connection with his SSA disability evaluation, the Veteran reported in May and August 2004 that he was only able to sleep a couple of hours a night, and, that when he did sleep, his sleep was filled with nightmares.  He could not concentrate on television or radio for more than 15 to 20 minutes at a time.  He denied reading because he could not retain what he read.  He felt anxious and paranoid.  He was easily upset, avoided people, and kept to himself as much as possible.  He had few to no friends.  He reported going to visit an old friend and arriving at about 9:30 p.m., and leaving the next day at 10:00 a.m. because he just "could not do it."  He drove around for ten hours before returning home.  He rarely visited family.  The Veteran reported he stayed around the house because of daily diarrhea.  He denied social activities other than Sunday school or church.  He was going to music lessons, but could not concentrate.  He did some yard work, but did not have any patience for doing any type of repairs.  He did not drive much because of the concentration needed in traffic and road rage.  He reported considering suicide while driving.  He had lost interest in almost everything.  

The Veteran reported having panic attacks several times a day and crying spells at work.  He was unable to complete more than one to two hours of work on many occasions.  Then he could no longer go to work at all.  He could not perform a task for longer than 30 minutes without a break.  He needed help to complete most tasks.  He became jumpy at the sound of a phone ringing and could not bring himself to answer it at times.  His nerves got so bad that he was constantly shaking inside and found it difficult to maintain balance when he stood up.  He was constantly in the restroom and was unable to control his bodily functions. 

In June 2004, the Veteran's wife reported that the Veteran's grooming habits had changed, in that he was no longer concerned about how he looked and did not shower or shave on a daily basis.  The Veteran never slept.  He stopped cooking, doing chores, and doing the shopping, which he used to do.  She took over responsibility for paying the bills.  The only thing the Veteran did was to mow the lawn.  The Veteran used to spend hours playing the piano, but rarely played now.  He did not pay attention to the television and just changed channels constantly.  He did not answer the phone anymore or read.  The Veteran had no interest in establishing friendships, and just saw his sister once a month.  He did go to church, but stated that he felt worse when he left church.  He was a musician at church, but would only play on a rare occasion now.  He stopped giving piano lessons because his nerves were shot and he would not come out when the students came for lessons.  He was totally withdrawn and would not stay in the room with her or family members.

A June 2004 SSA examination revealed diagnoses of HIV, post-operative gunshot wound with fracture, PTSD, and arthritis in major joints.  Although it is not clear, it appears that the arthritis was in the Veteran's legs and feet and was related to the gunshot to the femur and shrapnel in both feet, as the examiner found the Veteran's spine and upper extremities to be normal.  The examiner noted that the right femur gunshot wound had resulted in the Veteran's right leg being shorter than the left.  The examiner noted that walking, standing, and sitting were difficult for the Veteran.  His long term prognosis was poor and rehabilitation was not considered likely to help. 

A July 2004 SSA Functional Capacity Assessment revealed that the Veteran could follow routine instructions and sustain attention to routine tasks for extended periods.  It stated that the Veteran would function better with his own work area apart from others.  He would perform adequately with a predictable, evenly paced work routine, without excessive workloads or responsibilities.  Contact with the public should be casual and nonintensive.  Feedback should be supportive.  It was believed the Veteran could adapt to gradual changes.  The SSA Disability Specialist also noted that the Veteran's allegations of anxiety, depression, and PTSD are supported by the medical evidence, but VA records indicate that the Veteran is responding to treatment and is much improved.  The specialist found that the Veteran's allegations of severe ongoing problems were not supported by VA data, and that reports concerning activities of daily living were only partially credible.

Nonetheless, in December 2004, an SSA Administrative Law Judge (ALJ) determined that the Veteran qualified for SSA disability benefits.  The ALJ found the medical evidence established that the Veteran had severe HIV, post-operative gunshot wound with fracture, PTSD (based on a January 2004 treatment note by the private psychiatrist), and arthritis in major joints.  The ALJ stated that, even without the physical disabilities, the Veteran had a substantial loss of the ability to perform basic mental requirements of work, most notably the ability to maintain concentration and attention long enough to learn, remember, and carry out work instructions, and to deal with stress and changes in the workplace.  The SSA disability determination was effective as of February 29, 2004. 

In his November 2004 notice of disagreement, the Veteran contended that his PTSD condition alone rendered him unable to work. He noted that he experienced panic attacks on an average of 3 to 4 times per week. In addition, he reported that he was unable to function in a work environment because of his inability to handle interaction with people. He endorsed auditory and visual hallucinations. He noted that he had three jobs in the last month and a half, and each time he had to leave the job because he was unable to fulfill my duties due to the symptoms of his PTSD. He reported symptoms including panic attacks, sleep disturbances, flashbacks, anxiety, low tolerance for social situations, emotional conflict, difficulty controlling his anger and impatience with others.

At his Board hearing in June 2005, the Veteran testified that he terminated his employment because he was having panic attacks that had gotten out hand and he was not able to perform at work.  He would have crying periods, would have to leave work, and would go back later.  It had gotten to the point where he thought of taking a weapon to one of his customers.  He lost his concentration.  He also found it very difficult to interact with his family.  His wife got on his nerves and they slept in different bedrooms due to his sleep problems.  He was sleeping on average two hours a night.  He had to leave his house when one granddaughter came over after school because he could not interact with her.  He reported that he only had one friend from group counseling.  With the exception of mowing lawn that allowed his mind to be free, he was no longer able to help around the house or do errands as he previously had.  He testified he was depressed all of the time and was having flashbacks two or three times a week.  He admitted to thinking about taking his own life.

In August 2005, VA mental health records show the Veteran continued to have anxiety.  He reported driving to Birmingham and having no memory of the drive for 30 to 40 minutes, which had not happened before.  The Veteran reported a worsening of symptoms that may be related to the attacks that occurred in London.  Following a dream, he had brief suicidal thoughts, but denied intent.  He reported a flatness in general and said he had no enthusiasm or interest in life.  Later in August, the Veteran reported doing much better since beginning a new medication.  His energy improved and emotionally he was not feeling as flat as he was previously.  He was accomplishing more things and feeling good about himself.  Sleep for the most part had been good.  

In December 2005, the Veteran reported he was doing pretty good.  In March 2006, the Veteran denied symptoms of depression, but stated he felt flat with a lack of enthusiasm.  He had just been placed on medication for hypertension.  In June 2006, the Veteran reported doing better since his last appointment and that he had been more active.  He continued to struggle some with feelings of isolation, but saw some improvement in terms of energy and enthusiasm.  He was sleeping well.  He reported some decreased libido, but the Veteran wanted to continue his medications.  In September 2006, the Veteran reported doing better overall.  He recently went with his wife to a funeral in Baton Rouge and said he enjoyed the trip and getting away.  He was sleeping well and his nightmares were under good control.  He reported watching his granddaughter in the evenings and enjoying her.       

On mental status examination during this period, the Veteran was casually groomed, friendly, and cooperative.  Eye contact and interviewer rapport were good.  Speech was clear, relevant, spontaneous, and coherent.  There was no evidence of psychosis.  GAF scores assigned by the Veteran's psychiatrist in August 2005, December 2005, March 2006, June 2006, and September 2006 were 50.  The PTSD group counselor continued to assign GAF scores of 45 during this period.        
 
A June 2006 VA infectious disease note states the Veteran walks four miles every other day.  The Veteran reported that he and his wife get along fine, but they do not sleep together.  He described their marriage, as they do not fuss and fight, and are just there for each other.

In November 2006, the Veteran informed his VA mental health providers that he was going to start VA's 91 day inpatient PTSD rehabilitation program.  Upon admission to the program on November 6, 2006, the Veteran's GAF was 52.  The Veteran reported that he was increasingly withdrawn, depressed, and isolated.  He stated that his relationship with his wife had deteriorated to the point that they were strangers.  He admitted to nightmares, flashbacks, depression, and anxiety, but denied hallucinations, delusions, and suicidal or homicidal ideation.  He had two weekend passes without incidence, and invited no family members to participate in his treatment.  When the Veteran left the program abruptly before it was completed on December 30, 2006, the Veteran's assigned GAF score was 58.

In a March 2010 statement, the Veteran's sister (L.R.) states that the Veteran has changed and that it became more apparent after their mother passed away.  It started with uncontrollable crying, isolation, and attitude change, and then meanness started.  She states she has to watch every word that she says, because she does not know what will set the Veteran off.  The Veteran has become very isolated.  He does not show any emotions and does not talk much.  He will leave during a conversation.  She relates that the Veteran went to a funeral in Indianapolis, stayed a couple of hours, and then left before the funeral.  The Veteran and his sister went to Chicago when their brother had emergency surgery.  On the way, she tried to talk to the Veteran, but was told by the Veteran that he did not talk before 11:00 a.m.  The Veteran said he would put her out of the car for talking, which made her afraid.  When they got to Chicago, the Veteran left his sister in the hotel room and then left for the whole day.  She states that the Veteran had a need to be someplace else.  Once he moved to Savannah, Georgia, was gone about a month, and, then realized that he did not want to be there either, and went back to his room, where he stayed most of the time in his own space.  She states the Veteran went for PTSD treatment during the Thanksgiving holiday so that he would not have to be around anyone. 

In her April 2010 statement, the Veteran's daughter (L.T.) states that the Veteran began isolating himself from friends and family and started having anxiety attacks.  The Veteran was unable to deal with society at times, and began to not want to leave the house.  She believed the Veteran was advised to enter himself into a mental hospital for some observation.  She was unable to see the Veteran for three months and missed Thanksgiving with him that year.  After returning from the program, the Veteran met a man with whom he became very close.  She believed the Veteran had a mental breakdown in 2008.  Out of the blue, the Veteran reported that he had to get away and moved with his friend to Georgia, but the move did not last long.  After the Veteran returned in 2008, he seemed to be doing well at first, but soon became very moody with a nasty attitude about every little thing.  She states that the Veteran was forgetful and argued that others had moved things, when he was the one who moved the item.  The Veteran laid around the house playing a hand held electronic game and would not leave the house for days.  The Veteran really only went to his friend's home.

The aforementioned evidence reflects that the Veteran's PTSD, during the period prior to November 6, 2006, was manifested by difficulty sleeping, irritability, anxiety, depression, isolative behavior, suicidal ideation problems with memory and concentration, and low motivation, energy, and mood.  

However, at no point during the period of the appeal, is the service-connected PTSD with major depressive disorder shown to have met the criteria for the higher rating of 70 percent.  As noted, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near -continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.

Significantly, the probative evidence does not show such symptoms as obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; impaired impulse control; or neglect of personal appearance and hygiene to the level that would require the assignment of a 70 percent rating.  Impaired judgment or thinking is not documented in treatment records from this time period.

Certainly, the record reflects that the Veteran experienced consistent panic attacks which interfered with his duties at work; however, near-continuous panic affecting his ability to function independently was not demonstrated.

The Board also acknowledges that the record reflects that the Veteran had expressed experiencing suicidal thoughts.  However, there is no indication in the records that these feelings are more than passive, as there is no indication of intent or plan.  Moreover, the VA examiner noted that suicidal thoughts were not noted on examination.  Accordingly, the Board finds that these suicidal thoughts, without more, do not rise to the level contemplated in the next-higher 70 percent rating.

Likewise, though the Veteran endorsed audio and visual hallucinations, a persistent nature of these hallucinations such as to warrant a 100 percent rating is not demonstrated in treatment records or on examination.  While the Veteran reportedly had less interest in hygiene or grooming, neglect of hygiene is not indicated and the Veteran was regularly noted to be adequately groomed and dressed on treatment during this period.

The Board has also considered various reports detailing the Veteran's difficulties with his symptoms while he was working, as discussed in the Joint Motion for Remand.  These records note the Veteran's report that he was quitting his job because he could not manage the stress, and that he had to leave work due to panic attacks and crying spells, and that he had a few jobs in a short period of time, and left each due to inability to manage his symptoms and anger with others.

However, the currently assigned 50 percent rating for PTSD contemplates occupational impairment due to such symptoms as panic attacks, difficulty in understanding complex commands, and impairment of memory (such as retention of only highly learned material, forgetting to complete tasks), and difficulty in maintaining and establishing work relationships.  Accordingly, the Board finds that the level of functional impairment due these symptoms is encompassed in the assigned rating, and does not provide a basis for a rating in excess of 50 percent.  

In addition, the SSA Administrative Law Judge (ALJ) determined that the Veteran had "substantial loss of the ability to perform basic mental requirements of work most notably the ability to maintain concentration and attention long enough to learn, remember, and carry out work instructions, and to deal with stress and changes in the workplace."  However, these findings are contrary to the SSA Disability Specialist's finding that the Veteran could follow routine instructions and sustain attention to routine tasks for extended periods, would perform adequately with a predictable, evenly-paced work routine, without excessive workloads or responsibilities; and could adapt to gradual changes.  SSA did not have a did not have any independent psychological findings, and the ALJ's findings appears to be based on the January 2004 private psychiatrist's findings, prior to implementation of full treatment for PTSD.  For the foregoing reasons, the Board finds that the ALJ's determination is of less probative weight than the other evidence of record reflecting less severe functional impairment.

With respect to social functioning, the Board notes that the record reflects a strained relationship with his wife.  However, the Veteran's reports as to the level of strain were varied. In June 2004, the Veteran reported increased stress in his marriage due to his wife's mother moving in with them.  In June 2004, the Veteran's wife wrote that he had been withdrawn with her.  In his June 2005 hearing, the Veteran testified that he had been sleeping in different room.  In December 2005, the Veteran reportedly enjoyed going on a trip with her.  In June 2006, the Veteran reported that he and his wife "got along fine" and did not "fuss and fight," and while they did not sleep together, they were there for each other.  In November 2006, the Veteran reported that the relationship deteriorated to the point that they were "strangers."

The foregoing reflects that that there is stress and tension in the Veteran's marriage; however, he had at times discussed positives in their relationship, and the record reflects that they were married and continued to live together, although sleeping in separate rooms, during the appeal period.  In addition, the Veteran has reported strain in the relationship due to other outside factors such as his HIV-status and his mother-in-law moving in with them.  Accordingly, the Board finds that these relationship issues do not rise to the level of social interference warranting a 70 percent rating.

The record also reflects impairment of social functioning with family members and friends due to symptoms such as social withdrawal, emotional numbness, and lack of interest and motivation.  Again, such symptoms are addressed in the 50 percent rating assigned for the disability, which contemplates disturbances of motivation and mood and difficulty in establishing and maintaining effective social relationships.

In sum, the Board finds that the evidence of record is not indicative of social and occupational impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood warranting a 70 percent rating.  Moreover, the VA examiner also determined that the Veteran's psychiatric symptoms were only of mild severity and there is otherwise no indication of more than reduced reliability and productivity due to the Veteran's symptoms in treatment records.   

The Board further finds that none of the GAF scores assigned during this period, alone, provide a basis for assigning a rating in excess of 50 percent for PTSD.  As indicated, the Veteran has been assigned GAF scores ranging from 45 to 60 during the course of period on appeal.  

According to DSM-V, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Thus, to the extent that the Veteran has been mostly assigned scores in the 50 to 60 range, reflecting moderate symptomatology, such scores are consistent with the 50 percent rating assigned.  

While the GAF scores of 45 assigned in treatment records might suggest some impairment greater than that contemplated the 50 percent rating assigned, it is but one factor for consideration in assigning a rating in this case.  When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating.  Moreover, as noted above, these scores were largely assigned in group therapy sessions, with no particular discussion of the symptoms leading to such a score.  

Accordingly, the Board finds that a rating in excess of 50 percent for the period prior to November 6, 2006, is not warranted.  


As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination, including social isolation, anger, irritability, sleep disturbance, anxiety, panic attacks, and depression, is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The rating assigned considers the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  

For this period, the Veteran was assigned a combined 70 percent total rating for his service-connected disabilities.  This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's PTSD, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a rating in excess of 50 percent rating for PTSD prior to November 6, 2006, is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD prior to November 6, 2006, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


